DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference number 51 has been used to designate a proximal heel component (Page 21 line 3) and a distal heel component (Page 30 line 3).
The reference number 52 has been used to designate a proximal heel component (Page 21 line 25) and a distal heel component (Page 21 line 1).
The reference number 111 has been used to designate a carrier (Page 23 line 23) and a support (Page 17 line 33).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening device/element in claims 1, 7, 26, 27 ; guide element in claims 10, 11, 12, 17 ; tensioning element in claims 13, 14, 15, 16.
Page 1 lines 19-21 describe the fastening device/element as a pyramid adapter. “Fastening device” uses the generic placeholder “device”  or “element” coupled with the term “fastening”, which is functional in that the limitation alternatively recites device for fastening or element for fastening, and the term “device” or “element” is not preceded by a structural modifier since the term “fastening” does not imply any structure.  
Page 7 line 17 describes the guide element as a leaf spring. “Guide element” uses the generic placeholder “element” coupled with the term “guide”, which is functional in that the limitation alternatively recites element for guiding, and the term “element” is not preceded by a structural modifier since the term “guide” does not imply any structure.  
Page 8 lines 30-32 describe the tensioning element as a closed loop, rod, cable, band connection, or clip. “Tensioning element” uses the generic placeholder “element” coupled with the term “tensioning”, which is functional in that the limitation alternatively recites element for tensioning, and the term “element” is not preceded by a structural modifier since the term “tensioning” does not imply any structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “the fastening device” in lines 3 and 4. It is unclear if the limitation is the same as the proximal fastening device in line 1-2. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as the proximal fastening device. 

	Claim 7 recites the limitation “the fastening element” in lines 3-4. It is unclear if applicant is introducing a new fastening piece or if the limitation is the same as the proximal fastening device previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as the proximal fastening device.

	Claim 14 recites the limitation “the tensioning element” in line 2. It is unclear if the limitation is included in the at least one tensioning element previously established in claim 13. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one tensioning element is interpreted to include the limitation.

	Claim 15 recites the limitation “the tensioning element” in line 2. It is unclear if the limitation is included in the at least one tensioning element previously established in claim 13. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one tensioning element is interpreted to include the limitation.

	Claim 16 recites the limitation “the tensioning element” in line 2. It is unclear if the limitation is included in the at least one tensioning element previously established in claim 13. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one tensioning element is interpreted to include the limitation.

Claim 18 recites the limitation “the main spring, intermediate spring or intermediate plate” in line 3. There is insufficient antecedent basis for the limitation “intermediate spring or intermediate plate” in the claim.

Claim 22 recites the limitation “the main spring, intermediate spring and toe element” in line 3. There is insufficient antecedent basis for the limitation “intermediate spring and toe element” in the claim.

Claim 26 recites the limitation “the fastening device” in line 3. It is unclear if the limitation is the same as the proximal fastening device previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as the proximal fastening device.

Claim 27 recites the limitation “the fastening device” in line 2. It is unclear if the limitation is the same as the proximal fastening device previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as the proximal fastening device.

	Claims 2-6, 8-12, 17, 19-21, and 24-25 are included in the rejection under 35 U.S.C. 112(b) for depending on rejected claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Present claims 3 and 12 are currently drawn to an apparatus, which include recited limitations that define functionality and/or operation of the claimed apparatus.  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements, and these taught elements are capable of performing the recited functions of the apparatus claims.
A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525
(Fed. Cir. 1990))The United States Court of Appeals for the Federal Circuit stated in In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997):
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
The “reason to believe” enunciated in Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 
705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Courts have interpreted functional language in an apparatus claim as requiring that the apparatus possess the capability of performing the recited function. Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).


Claims 1-3, 5-6, 10, 12-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (US Pub. No 2011/0320012 A1), hereinafter Christensen.

Regarding claim 1, Christensen discloses a prosthetic foot insert (Fig. 6a)  with a proximal fastening device (Fig. 6a -  pyramidal connector 18) for securing the prosthetic foot insert to a proximal component (Paragraph 0024), a holder (Fig. 6a – attachment member 14) arranged distally with respect to the fastening device and coupled to the fastening device (Fig. 6a depicts attachment member 14 arranged distally to pyramidal connector 18 and is coupled to it), an elastic heel element which is arranged on the holder (Fig. 6a – forefoot bumper 34e and heel bumper 38e), and a main spring (Fig. 6a – spring 42e) which extends into a forefoot region and is coupled to the holder (Fig. 6a depicts spring 42e extending into forefoot region and coupled to attachment member 14), characterized in that the main spring is mounted on the heel element between a proximal heel component (Fig. 6a – forefoot bumper 34e) and a distal heel component (Fig. 6a – heel bumper 38e).

Regarding claim 2, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein the distal heel component is rigid (Paragraph 0039 – stiffness insert 100 can be placed into lower bumper to produce desired stiffness and comfort), and the proximal heel component is secured to the holder and the main spring (Fig. 6a depicts forefoot bumper 34e is secured to attachment member 14 and spring 42e).

Regarding claim 3, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein the main spring is coupled to the proximal heel component (Paragraph – spring 42e is coupled to upper bumper 34e via cable 132) in a manner not transmitting tensile forces.
Regarding the claims recitation that the instant invention main spring is coupled to the proximal heel component in a manner not transmitting tensile forces, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of  Christensen discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.


Regarding claim 5, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein the main spring is embedded between the proximal and the distal heel component (Fig. 6a  depicts spring 42e embedded between the forefoot bumper 34e and the heel bumper 38e).

Regarding claim 6, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein the main spring is designed as a leaf spring (Paragraph 0040 – forefoot spring 42e  is a long flat member with a slight curvature and is bendable to store energy in the spring when deflected which is consistent with a leaf spring).

Regarding claim 10, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein a guide element (Fig. 6a – heel spring 54e) is fastened to the heel element (Fig. 6a depicts heel spring 54e fastened to heel bumper 38e) and is mounted on the main spring (Fig. 6a depicts heel spring 54e mounted on main spring).

Regarding claim 12, Christensen discloses the prosthetic foot insert as claimed in claim 10, wherein the guide element (Fig. 6a – heel spring 54e) reduces or blocks a displacement of the heel element in the medial-lateral direction and permits a compression or expansion of the heel element.
Regarding the claims recitation that the instant invention reduces or blocks a displacement of the heel element in the medial-lateral direction and permits a compression or expansion of the heel element, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of  Christensen discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Regarding claim 13, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein the heel element is coupled to the holder via at least one tensioning element (Paragraph 0042 – forefoot bumper 34e and heel bumper 38e are coupled to attachment member 14 by cable 132).

Regarding claim 14, Christensen discloses the prosthetic foot insert as claimed in claim 13, wherein the tensioning element holds the heel element in a compressed position (Paragraph 0028 – fastener (cable) can pre-load or pre-compress the bumpers).

Regarding claim 21, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein the proximal and distal heel components are made from a foam material or elastomer element (Paragraph 0025 – bumpers can be made of polyurethane ; Britannia (See NPL) states that polyurethanes can be a flexible or rigid foam or an elastomeric compound).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011).

Regarding claim 4, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein the distal heel component can be modified with an insert (Fig. 6a – stiffness insert 100) to be harder than the proximal heel component (Paragraph 0039 – stiffness of forefoot bumper and heel bumper can be different with respect to one another). Therefore, it would have been obvious to one of ordinary skill in the art to have the distal heel component stiffer than the proximal heel component to produce the desired stiffness and comfort.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011) in view of Lecomte et al. (US Pub. No 2005/0267603 A1), hereinafter Lecomte. 

Regarding claim 7, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 1, but does not disclose wherein the holder has a projection which protrudes in the direction of the forefoot region past the fastening element and which is supported on the main spring. However, Lecomte teaches wherein the holder has a projection (Fig. 2 – front portion 180) which protrudes in the direction of the forefoot region past the fastening element and which is supported on the main spring (Fig. 2 depicts the front portion 180 protrudes past the fastening element and is supported on the foot element 54).
	Christensen (2011) and Lecomte are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Christensen (2011) with Lecomte for the purpose of creating advantageous rollover properties (Lecomte: Paragraph 0118).
 
Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011), in view of Lecomte, and further in view of Christensen (US Pub. No 2006/0041321 A1).


Regarding claim 8, the combination of Christensen (2011) and Lecomte discloses the prosthetic foot insert as claimed in claim 7, but does not disclose wherein the holder is supported on the main spring at two regions spaced apart from each other in the longitudinal extent of the main spring. However, Christensen (2006) teaches wherein the holder (Fig. 2a – upper portion 54) is supported on the main spring at two regions spaced apart from each other in the longitudinal extent of the main spring (Fig. 2a depicts upper portion 54 supported on foot member 18 in two regions).
Christensen (2011) and Christensen (2006) are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Christensen (2011)/Lecomte with Christensen (2006) for the purpose of creating different configurations of the foot (Christensen (2006): Paragraph 0037).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011) in view of Lecomte, and further in view of Mosler et al. (US Pub. No 2009/0012630 A1), hereinafter Mosler. 

Regarding claim 9, the combination of Christensen (2011) and Lecomte discloses the prosthetic foot insert as claimed in claim 7, but does not disclose wherein the holder is supported on the main spring via an intermediate spring or intermediate plate. However, Mosler teaches wherein the holder is supported on the main spring via an intermediate spring or intermediate plate (Fig. 10 – hinge joint 4).
Christensen (2011) and Mosler are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Christensen (2011)/Lecomte with Mosler for the purpose of unaltering the force introduction point when the patient is standing (Mosler: Paragraph 0057).

Claims 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011) in view of Mosler.
Regarding claim 11, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 10, but does not disclose wherein the guide element is fastened to the front end of the main spring. However, Mosler teaches wherein the guide element is fastened to the front end of the main spring (Fig. 10 depicts guide spring 21 is fastened to main spring 102 at the front end of the main spring).
Christensen (2011) and Mosler are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main spring of Christensen (2011) with Mosler for the purpose of making heel-toe walking of the foot easier (Mosler: Paragraph 0048).

Regarding claim 15, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 13, but does not disclose wherein the tensioning element is guided distally with respect to the distal heel component. However, Mosler teaches wherein the tensioning element (Fig. 10 – flexible band 11) is guided distally with respect to the distal heel component (Fig. 10 depicts flexible band 11 is guided distally with respect to the elastic pad 101).
Christensen (2011) and Mosler are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heel component of Christensen (2011) with Mosler for the purpose of controlling the forefoot resistance during heel-toe walking (Mosler: Paragraph 0015).

Regarding claim 16, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 13, but does not disclose wherein the tensioning element tensions the distal heel component against the main spring when the forefoot is loaded. However, Mosler teaches wherein the tensioning element tensions the distal heel component against the main spring when the forefoot is loaded (Paragraph 0038 – when the forefoot area is loaded, the flexible band 11 is in a tensed position).
Christensen (2011) and Mosler are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tensioning element of Christensen (2011) with Mosler for the purpose of controlling the forefoot resistance during heel-toe walking (Mosler: Paragraph 0015).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011) in view of Lincoln et al. (US Pub. No 2017/0325974 A1), hereinafter Lincoln. 

Regarding claim 18, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 1, but does not disclose wherein the holder is coupled to the main spring, intermediate spring or intermediate plate via a joint. However, Lincoln teaches wherein the holder (Fig. 3 – lower leg part 4) is coupled to the main spring via a joint (Paragraph 0047 – lower leg part 4 is pivotable about the axis of rotation 12 which is coupled with foot part 2).
Christensen (2011) and Lincoln are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Christensen (2011) with Lincoln for the purpose of mimicking the movements of a natural ankle (Lincoln: Paragraph 0013). 

Regarding claim 19, Christensen (2011) in view of Lincoln discloses the prosthetic foot insert as claimed in claim 18, but does not disclose wherein the joint is arranged in the midfoot region. However, Lincoln teaches wherein the joint is arranged in the midfoot region (Fig. 3 depicts the axis of rotation 12 located in the midfoot region).
Christensen (2011) and Lincoln are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of Christensen in view of Lincoln (2011) with Lincoln for the purpose of mimicking the movements of a natural ankle (Lincoln: Paragraph 0013). 

Claims 17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011) in view of Grosskopf et al. (US Pub. No 2018/0014949 A1), hereinafter Grosskopf. 

Regarding claim 17, Christensen discloses the prosthetic foot insert as claimed in claim 1, wherein a sole element is arranged on the guide element (Fig. 5 – heel 53 is arranged on spring element 41).
	Christensen (2011) and Grosskopf are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide element of Christensen (2011) with Grosskopf for the purpose of clamping the heel spring elements (Grosskopf: Paragraph 0073).

	Regarding claim 20, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 1, but does not disclose wherein a toe element is fastened to the front end of the main spring. However, Grosskopf teaches wherein a toe element is fastened to the front end of the main spring (Fig. 5 – toe region 51 ; Paragraph 0069).
	Christensen (2011) and Grosskopf are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main spring of Christensen (2011) with Grosskopf for the purpose of creating a roll-over region (Grosskopf: Paragraph 0069).

	Regarding claim 22, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 1, but does not disclose wherein the main spring, intermediate spring and toe element are designed as straight leaf springs. However, Grosskopf teaches wherein the main spring, intermediate spring and toe element are designed as straight leaf springs (Paragraph 0015 – spring elements are formed as leaf springs). 
	Christensen (2011) and Grosskopf are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main spring of Christensen (2011) with Grosskopf for the purpose of adapting to the body weight and/or sporting activities of the individual wearing the prosthetic foot (Grosskopf: Paragraph 0015).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011) in view of Pusch et al. (US Pub. No 2017/0042703 A1), hereinafter Pusch. 

	Regarding claim 23, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 1, but does not disclose wherein a damper or actuator is arranged between the holder and the main spring.  However, Pusch teaches wherein a damper or actuator (Fig. 1 – release device 16) is arranged between the holder and the main spring (Fig. 1 depicts release device 16 arranged between the lower limb attachment part 12 and foot part 18).  
	Christensen (2011) and Pusch are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Christensen (2011) with Pusch for the purpose of damping the dorsal extension movement and/or plantar flexion movement (Pusch: Paragraph 0046).

	Regarding claim 24, Christensen (2011) in view of Pusch discloses the prosthetic foot insert as claimed in claim 23, but does not disclose wherein the damper is lockable. However, Pusch teaches wherein the damper is lockable (Paragraph 0018 – release device is designed to switch from locking position into the release position).
	Christensen (2011) and Pusch are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Christensen (2011) in view of Pusch with Pusch for the purpose of helping the patient stand confidently on the prosthesis (Pusch: Paragraph 0006). 

	Regarding claim 25, Christensen (2011) in view of Pusch discloses the prosthetic foot insert as claimed in claim 23, but does not disclose wherein the damper contains a sequence valve. However, Pusch teaches wherein the damper contains a sequence valve (Paragraphs 0032-0033 – release device contains a restraint device which has a sequence valve).
	Christensen (2011) and Pusch are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Christensen (2011) in view of Pusch with Pusch for the purpose of enabling or preventing a movement of the foot depending on the position (Pusch: Paragraph 0033).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011) in view of Christensen (2006).

Regarding claim 26, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 1, but does not disclose wherein the holder is designed to be adjustable in order to set a proximal-distal distance of the fastening device from the main spring. However, Christensen (2006) teaches wherein the holder is designed to be adjustable in order to set a proximal-distal distance of the fastening device from the main spring (Paragraph 0015 – upper portion 54 has a low position which moves the heel lower and a high position which moves the heel to a higher elevation).
Christensen (2011) and Christensen (2006) are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Christensen (2011) with Christensen (2006) for the purpose of adjusting the foot for use with different shoes (Christensen (2006): Paragraph 0036).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2011) in view of Wilson (US Pub. No 2018/0235780 A1).

Regarding claim 27, Christensen (2011) discloses the prosthetic foot insert as claimed in claim 1, but does not disclose wherein the fastening device is mounted in a displaceable, articulated or rotatable manner on the holder. However, Wilson teaches wherein the fastening device is mounted in a rotatable manner on the holder (Fig. 1 – bolt 66 is mounted onto housing 70 in a rotatable manner ; Paragraph 0046).
	Christensen (2011) and Wilson are considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening device of Christensen (2011) with Wilson for the purpose of making the prosthetic capable of complicated motion (Wilson: Paragraph 0020).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friesen et al. (US Pub. No 2017/0135828 A1) teaches a prosthetic foot that contains a leaf spring which is located above a damper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Thursday 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786